678 S.E.2d 663 (2009)
Holger W. JOHANN
v.
Evelyn Beck JOHANN.
No. 192P09.
Supreme Court of North Carolina.
June 17, 2009.
William Livesay, for Evelyn Johannn.
Benjamin D. Overby, Burlington, for Holger Johann.

ORDER
Upon consideration of the petition filed on the 11th of May 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*664 Denied by order of the Court in conference, this the 17th of June 2009.